— Order, Supreme Court, Bronx County, entered May 21, 1975, denying plaintiff’s motion for an order removing the action from Civil Court, Bronx County, to the Supreme Court, Bronx County, and for leave to serve an amended complaint with an increased ad damnum clause, unanimously reversed, on the law and the facts and in the interest of justice, and the motion granted, without costs and without disbursements. Plaintiff was injured in 1973 and the action commenced in November of that year in the Civil Court, Bronx County. On February 13, 1975, the Workmen’s Compensation Board found a permanent percentage loss in the use of plaintiff’s hand and issued a decision on February 19 confirming its finding. One week later, the instant motion was made. There was a rational basis for the delay in making the motion, and it was supported by a physician’s affidavit. The defendant is not unfairly prejudiced, and the explanation for delay is satisfactory. (Galarza v Alcoa S.S. Co., 34 AD2d 907.) Concur — Stevens, P. J., Markewich, Kupferman, Capozzoli and Lynch, JJ.